DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of the third species or the embodiments of Figures 7, 8, 9A, 9B, 10A, and 10B, readable on claims 1 through 8 and 13, in the reply filed on November 6, 2020 is acknowledged.
Claims 9 through 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the various non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 6, 2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the compressor as recited in claim 13 must be shown or the feature canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a 
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e., “Provided is”; note that the first sentence of the abstract need not be a complete sentence).  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction there is no antecedent basis in the specification for the term “compressor” as recited in claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “through which working fluid flows in upon evaporation operation” in base claim 1 are not clear as written because either one or more words are missing from the limitations immediately preceding the phrase “evaporation operation” or else the limitations are written in an idiomatically/grammatically informal manner. Either way, the metes and bounds of protection sought by the claim and by all claims depending therefrom are rendered indefinite.
Additionally, the terms “longitudinal” and “lateral” as used throughout the claims to qualify the relative orientation of the partition plates does not clearly relate the orientation of the partition plates to any fixed reference point or axis, thus further rendering indefinite the metes and bounds of protection sought by the claims. Similarly, the limitation “in a longitudinal direction” in lines 8-9 of base claim 1 is not clearly set forth in that it is not at all clear relative to what other (fixed) element(s) this direction is 
The limitations “arranged at such a position that a shadow of the end portion of the inlet pipe projected in a direction of the longitudinal partition plate along an extension direction of the inlet pipe is on one of the heat transfer pipes arranged at a highest position” in claim 3 are generally unclear and incomprehensible in that these are written in a run-on fashion and contain numerous idiomatic and/or grammatical informalities, thus further rendering indefinite the metes and bounds of protection sought by the claim.  First of all, the end portion of the inlet pipe would not per se have “a shadow”; as best understood by the examiner, the applicant may have intended to recite “a projection” of the end portion of the inlet pipe in a particular direction. Second of all, the limitation “a direction of the longitudinal partition plate” is not at all clear, in that the orientation of the partition plate is not clearly recited by the claim due to the indefiniteness of the term “longitudinal” as previously noted hereinabove and also in that “a direction” out of the infinite number of possible directions in which a plane or a plate inherently extends is one of the infinite number of possible directions. Thirdly, “an extension direction” of the three-dimensional inlet pipe can be one of an infinite number of directions in which the three-dimensional inlet pipe extends and is therefore not well-defined either. Lastly, the limitation “at a highest position” fails to specify relative to which other element(s) the height of the position is being compared (and thus “highest” in comparison to).
The terms “upper” and “lower” as used throughout the claims are also relative terms which have not been per se clearly defined relative to a fixed point or plane of 
The limitations “arranged at a position higher than that of one of the heat transfer pipes arranged at a highest position” in claim 4 are similarly unclear in that again it is not clear relative to which other element(s) the height of the position is being compared (and thus “highest” in comparison to).
Any claim not specifically mentioned is rejected at least as depending from a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While claim 13 is written as if it were dependent on claim 1, the limitations in claim 13 fail to further limit the subject matter of claim 1 (i.e., the heat exchanger). Put another way, the heat exchanger of claim 1 is not further limited in any way by the limitations in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best can be understood in view of the indefiniteness of the claims, claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimmura et al. (U.S. Patent No. 5,934,367).
Shimmura et al. discloses the inventive heat exchanger essentially as claimed, including, for example, with regard to base claim 1 of the instant application: multiple fins 6; multiple heat transfer pipes or tubes 2 having a flat shape and joined to the fins 6 as shown in Figure 6, for example; and, a header or tank 3 connected, on one end side, to an end portion of an inlet pipe 4 through which working fluid flows in upon evaporation operation and connected, on the other end side, to an end portion of each 
With regard to claim 2 of the instant application, Shimmura et al. further discloses that: the opening (any one of holes 36) is formed to extend in an upper-to-lower direction (i.e., through the partition plate or middle plate 23 and sideways along the same as well) at a side of an opposing portion facing the end portion of the inlet pipe 4 (i.e., at the side of the partition plate or middle plate 23 opposite to the side along which inlet pipe 4 is formed), and the longitudinal partition plate or middle plate 23 allows the working fluid to flow between the inlet-pipe-side space or chamber 31 and the heat-transfer-pipe-side space or chamber 32 through the opening (i.e., any one of holes 36).
With regard to claim 5 of the instant application, Shimmura et al. additionally discloses that: the opening includes multiple vertically-elongated holes or multiple circular holes 36.
The reference thus reads on the claims.
Alternately for claims 1, 2 and 5, and as best can be understood in view of the indefiniteness of the claims, claims 1 through 8 and 13 are rejected under 35 U.S.C. 
Takagi discloses the inventive heat exchanger 1 essentially as claimed, including, for example, with regard to base claim 1 of the instant application: multiple fins 17; multiple heat transfer pipes or tubes 14 having a flat shape and joined to the fins 17 as shown in Figure 1, for example; and, a header or tank 5 connected, on one end side, to an end portion of an inlet pipe 12 through which working fluid flows in upon evaporation operation and connected, on the other end side, to an end portion of each of the heat transfer pipes or tubes 14, wherein the header or tank 5 includes a longitudinal partition plate or member 22 arranged to extend in a longitudinal direction and configured to divide an internal space of the header or tank 5 into an inlet-pipe-side space (between portion 31 and member 22) connected to the end portion of the inlet pipe 12 and a heat-transfer-pipe-side space (between portion 26 and member 22) connected to the end portion of each of the heat transfer pipes or tubes 14, and an opening (i.e., any one of holes 51) is formed at a position not overlapping with the inlet pipe 12 at the longitudinal partition plate or member 22. Also see Figure 6 for example of Takagi. 
With regard to claim 2 of the instant application, Takagi further discloses that: the opening (any one of holes 51) is formed to extend in an upper-to-lower direction (i.e., through the partition plate or member 22 and sideways along the same as well) at a side of an opposing portion facing the end portion of the inlet pipe 12 (i.e., at the side of the partition plate or member 22 opposite to the side along which inlet pipe 12 is formed), and the longitudinal partition plate or member 22 allows the working fluid to 
With regard to claim 3 of the instant application, Takagi further discloses that:
the inlet pipe 12 is arranged at such a position that a shadow of the end portion of the inlet pipe 12 projected in a direction of the longitudinal partition plate or member 22 along an extension direction of the inlet pipe 12 is on one of the heat transfer pipes arranged at a highest position at least as best understood and as very broadly interpreted as required.
With regard to claim 4 of the instant application, Takagi additionally discloses that: an upper end of the opening is arranged at a position higher than that of one of the heat transfer pipes arranged at a highest position
With regard to claim 5 of the instant application, Takagi additionally discloses that: the opening includes multiple vertically-elongated holes 51 or multiple circular holes 52.
With regard to claim 6 of the instant application, Takagi additionally discloses that: the header or tank 5 further includes a lateral partition plate 43 arranged to extend in a lateral direction in the inlet-pipe-side space and the heat-transfer-pipe-side space inside the header or tank 5 and configured to divide the internal space of the header or tank 5 into an upper space and a lower space. 
With regard to claim 7 of the instant application, Takagi additionally discloses that: multiple lateral partition plates 43 and 44 are arranged in each of the inlet-pipe-side space and the heat-transfer-pipe-side space. 

With regard to claim 13 of the instant application, Takagi additionally discloses that: a vehicular air-conditioner comprising the heat exchanger 1 according to claim 1; and a compressor as noted in paragraph [0078] of Takagi.
The reference thus reads on the claims.
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763